DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                           Election/Restrictions 
2.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, drawn to a display device, classified in H01L 27/3246-27/3258, 
II.	Claims 10-11, drawn to a manufacturing method of a display device, classified in H01L 51/5012-51/5256.
      Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, an integrated circuit package system can be fabricated with different method other than the method steps recited in group I or vice versa such as bonding a polarizing plate on the third organic insulating layer can apply by thermoset type bonding agent, UV curing type bonding agent or moisture curing type bonding as cited in Group II and a first electrode on the second inorganic insulating layer or a second electrode on the third inorganic insulating layer and electrically connected to the first electrode; a second organic insulating layer on the second electrode in Group I does not require in Group II.
       During a telephone conversation with Arimi Yamada on 02/12/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.     
s 10-11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
     Claims 1-11 are current pending in the application.
                                             Oath/Declaration
3.   The oath/declaration filed on 01/06/2020 is acceptable.
                                                       Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                 Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 01/06/2020.
                                                      Drawings
6.       The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)  because they include the following reference character(s) not mentioned in the description: [237 in Fig. 5]. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement 
                                                             Specification
7.     The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
        A title such as – DISPLAY DEVICE -- or is suggested by the applicant.
       Note that the claims are directed to a semiconductor device instead of a method of making a semiconductor device.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.    Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK et al., hereafter “PARK” (U.S. Publication No. 2019/0198587 A1) in view of Park (U.S. Publication No. 2013/0168644 A1) and further in view of Zhang et al., hereafter “Zhang” (U.S. Publication No. 2014/0061625 A1).
      Regarding claim 1, PARK discloses a display device comprising: 
           a first substrate (SUB); 
           a display region (DA, Fig. 1 and para [0023]) with pixels (Fig. 2 and para [0034]) each including a light emitting element (OLED) above the first substrate (SUB); 
           a first inorganic insulating layer (EN1, para [0056]) covering the display region (DA); 
           a first organic insulating layer (EN3, para [0056]) on the first inorganic insulating layer (EN1); 
          a second inorganic insulating layer (EN4, para [0056]) on the first organic insulating layer (EN3) (e.g. Figs. 3-4). 
      PARK discloses the features of the claimed invention as discussed above, but does not disclose a second organic insulating layer on the second inorganic insulating layer; a third organic insulating layer on the second organic insulating layer, acidity of the third organic insulating layer being stronger than acidity of the second organic insulating layer, and a polarizing plate arranged on the third organic insulating layer.
     Park, however, discloses a second organic insulating layer (2nd 152, para [0060]) on the second inorganic insulating layer (2nd 151, para [0060]); a third organic insulating nd 152), and a polarizing plate (172, para [0078]) (e.g. Fig. 2). arranged on the third organic insulating layer
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of PARK to provide a second organic insulating layer on the second inorganic insulating layer; a third organic insulating layer on the second organic insulating layer and a polarizing plate arranged on the third organic insulating layer as taught by Park for a purpose of suppressing external light from being reflected, and to enhance visibility and contrast of 
the organic light-emitting display device.
        PARK and Park discloses the features of the claimed invention as discussed above, but does not disclose acidity of the third organic insulating layer being stronger than acidity of the second organic insulating layer.
        Zhang, however, discloses the properties of the polymer can be controlled by pH and acid content. Examples of acid content include at least 10 mg NaOH/g solids, or at least 50 mg NaOH/g solids, at least 100 mg NaOH/g solids, or at least 200 mg NaOH/g solids including for example 10 mg NaOH/g solids to about 250 mg NaOH/g solids.  pH values can be for example 1.8 to 3.0, or 1.9 to 5, or 2.0 to 7.0 (para [0049] and [0198]).
       The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide acidity of the third organic insulating layer being stronger than acidity of the second organic insulating layer, since it is well settle that when the general conditions of a claim are 
         Regarding claim 2, PARK, Park and Zhang discloses the features of the claimed invention as discussed above, but does not disclose wherein a thickness of the third    organic insulating layer is larger than a thickness of the second organic insulating layer.
        However, It would have been an obvious matter of design choice to form a thickness of the third organic insulating layer is larger than a thickness of the second organic insulating layer, since such a modification as discussed above would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
         Regarding claim 3, PARK, Park and Zhang discloses the features of the claimed invention as discussed above, but does not disclose wherein the total thickness of the third organic insulating layer and the second organic insulating layer is 10 pm or more and 20 pm or less.
       The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the total thickness of the third organic insulating layer and the second organic insulating layer are within the claimed range, since it is well settle that when the general conditions 
9.    Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over PARK et al., hereafter PARK, Park and Zhang in view of SENOO et al., hereafter “SENOU” (U.S. Publication No. 2017/0263892 A1).
      Regarding claim 4, PAK, Park and Zhang discloses the features of the claimed invention as discussed above, but does not disclose wherein the third organic insulating layer is an organic resin including particles of silicon oxide, alumina, calcium oxide or aluminum silicate.
      SENOO, however, discloses a material in which particles having a moisture absorbing function, such as particles of a metal oxide such as aluminum hydroxide or calcium oxide or activated carbon, for example, are dispersed in a resin can be used as the resin material 15 (Fig. 1 and para [0073]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the third organic resin layer teaching of SENOU with PAK, Park and Zhang because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to. Control the refractive index. MPEP 2144.06.
                                                 Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
s 6-9 would be allowed.
         Claims 6-9 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a first electrode on the second inorganic insulating layer; a second electrode on the third inorganic insulating layer and electrically connected to the first electrode; a second organic insulating layer on the second electrode; a third organic insulating layer on the second organic insulating layer, and a polarizing plate arranged on the third organic insulating layer as cited in the independent claim 6.
       Claims 7-9 are directly depend on the independent claim 6.
      Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising a convex shaped insulating layer in a periphery region surrounding the display region, wherein the first inorganic insulating layer and the second inorganic insulating layer are stacked above the convex shaped insulating layer, a first side surface of the third organic insulating layer overlaps a second side surface of the convex shaped insulating layer, and the first inorganic insulating layer and the second inorganic insulating layer is located between the first side surface and the second side surface as cited in claim 5.
        Claims 17-18 are directly or indirectly depend on claim 16, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                               Cited Prior Arts
Choi et al. (U.S. Publication No. 2017/0237025 A1), LEE et al. (U.S. Publication No. 2020/0083484 A1), KIM et al. (U.S. Publication No. 2017/0346041 A1) and Lee (U.S. Publication No. 2014/0145979 A1).
                                                    Conclusion
12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/PHUC T DANG/Primary Examiner, Art Unit 2892